Citation Nr: 0203767	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-04 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the reduction in the veteran's improved disability 
pension due to the receipt of retroactive disability 
compensation in the amount of $2,360 was proper.

(The issues of entitlement to an increased evaluation for a 
cervical spine disability, service connection for a lumbar 
spine disability and a lower left extremity disability, and 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability are 
addressed in a separate decision.)


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board has recharacterized the issue as set forth above 
for the purpose of clarification.  

The Board notes that additional evidence has been submitted 
to the Board.  However, this evidence was previously 
submitted to the RO and has already been considered.  
Further, it is not relevant to the issue at hand as the 
evidence submitted pertains to the merits of his increased 
rating and service connection claims, and not to the issue of 
the reduction of the veteran's pension benefits.  38 C.F.R. 
§ 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In October 1998 the RO granted service connection for a 
cervical spine disability, with the assignment of a 20 
percent evaluation, effective retroactively to September 
1997.  

3.  In November 1998 compensation payments were authorized 
effective October 1, 1997.  

4.  In a February 1999 rating decision the veteran was found 
to be permanently and totally disabled for pension purposes 
effective September 1997.  He was paid improved disability 
pension beginning in October 1997 at the maximum rate based 
on no countable income.  

5.  In the February 1999 rating decision the veteran was 
notified that his improved disability pension was to be 
reduced for the period from December 1998 to December 1999 
based on the receipt of the $2,360 retroactive VA 
compensation.  


CONCLUSION OF LAW

The veteran's improved disability pension was properly 
reduced based on the receipt of the retroactive disability 
compensation of $2,360 in November 1998.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1997 the veteran submitted an application for 
compensation or pension based on a neck disability.  In 
October 1998 the RO granted service connection for a cervical 
spine disability with the assignment of a 20 percent 
evaluation, effective in September 1997.  

In November 1998 the payment of the veteran's compensation 
award, effective October 1, 1997 was authorized.  This 
information is documented in a VA Form 21-8947 on the left, 
inside flap of Volume 1 of the claims file.  

In December 1998 the veteran submitted a notice of 
disagreement in which he, in pertinent part, claimed that his 
claim for pension had not been addressed.  

In February 1999 the RO granted entitlement to nonservice-
connected pension, effective September 1997.  The RO notified 
the veteran of the amount of his pension award, and that he 
was entitled to payments for pension starting October 1, 
1997.  

The RO specifically notified the veteran that his pension 
payment was being reduced starting in December 1, 1998 as a 
result of the veteran's receipt of $2,360 in retroactive VA 
compensation.  His pension award would be increased starting 
December 1, 1999 as a result of the removal of the 
retroactive VA compensation income from his award.  

The veteran appealed this portion of the February 1999 
decision, contending that the RO should not have reduced his 
payments to offset for the amount of VA compensation 
received.  

In April 1999 the RO sent a notice to the veteran advising 
him why his award had been reduced.  It explained that he had 
been sent a check with a onetime retroactive payment in 
November 1998 pursuant to the October 1998 grant of service 
connected compensation benefits.  He was advised that the law 
required that this payment be counted as income for the one-
year period after it was received.  He was further advised 
the amount of such payment had to be withheld since he had 
already received such payment in November 1998.  

In April 1999 the veteran submitted another statement 
contesting the outcome of the RO's determination.  He 
asserted that there would have been no "withholding" issue 
had VA granted pension in the initial October 1998 rating 
decision, and hence no reduction of pension benefits.  He 
contended that he should therefore not have to pay back the 
$2,360 in retroactive compensation because it was VA's 
failure to adjudicate the pension claim in a timely manner 
that lead to the reduction in payments.  

In July 1999 the RO issued a Statement of the Case (SOC) in 
which it reiterated its previous conclusion and provided 
notice of the regulations pertinent to the claim.  

In his September 1999 substantive appeal the veteran 
reiterated his contention that the reduction in pension 
benefits was due to VA mistakes in processing his claim.  He 
indicated that he should not be held responsible for the VA 
error. 


Criteria

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income in the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.


Analysis

As noted previously, under the applicable law and 
regulations, in determining income for purposes of 
entitlement to improved disability pension, payments of any 
kind or from any source are counted as income for the 12-
month annualization period in which received unless 
specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  

Although a number of exclusions from countable income are 
provided, such as donations from public or private relief or 
welfare organizations, amounts equal to amounts paid by the 
veteran for unreimbursed medical expenses to the extent that 
such amounts exceed a certain percent of the maximum annual 
rate of pension payable to the veteran, and reimbursement of 
any kind for any casualty loss, the payment of VA disability 
compensation is not listed among the exclusions.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.272.  

In fact, under VA guidelines, VA compensation benefits, 
including an amount paid for retroactive benefits, are 
expressly listed among those items of income included as 
countable income for purposes of improved disability pension.  
See M21-1, Part IV, § 16.41c(6).  

Thus, under the circumstances, it follows that the veteran's 
award of improved disability pension was properly reduced 
based on the receipt of the payment of the retroactive VA 
disability compensation of $2,360 in November 1998.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  

The veteran is correct in his assertion that the RO failed to 
initially consider his pension claim in the October 1998 
rating decision.  However, contrary to his assertions, the 
result would not have been materially different had it not 
been committed.  

That is, if the RO had considered and granted pension at the 
time of the October 1998 rating decision, it still would have 
had to consider the effect of the compensation from the grant 
of service connection as income upon his pension, resulting 
in a reduction of the award for an earlier period.  Thus, the 
fact that it was applied to his pension for a later 12-month 
period is essentially immaterial, as the law would still 
require that the VA compensation benefits be counted as 
income.  Id.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

Because the law does not exclude VA compensation from 
countable income, the Board must conclude that the RO's 
decision to reduce the veteran's pension award for the period 
during which such income had been received must be upheld.  
The facts of this case have not been disputed.  Therefore, 
the veteran's claim is denied as a matter of law.  
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272; Sabonis, 
supra.  


Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied in this case.  In April 
1999 the RO notified the veteran as to why his pension award 
had been reduced.  In the July 1999 SOC he was provided with 
notice of the pertinent laws and regulations pertaining to 
his claim.  The veteran has been given the opportunity to 
present arguments on this issue and has done so.  He has also 
been notified of his appellate rights.  Therefore, the duty 
to notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating his claim.  The facts of this case are 
not disputed, and no further evidentiary development is 
needed, as the veteran's claim has been denied as a matter of 
law, and, as stated above, the veteran has been provided with 
notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law in 
the first instance.  As set forth above, VA has already met 
any obligations to the veteran under this new law.  Moreover, 
the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

ORDER

The reduction in the veteran's improved disability pension 
due to the receipt of a retroactive payment of disability 
compensation of $2,360 was proper, and the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

